Exhibit 10.3
Executive Incentive Plan
     On August 9, 2011, the Compensation Committee of the Board of Directors
(the “Committee”) of American Superconductor Corporation (the “Company”), and on
August 10, 2011, the Board of Directors of the Company, approved an executive
incentive plan for the Company’s fiscal year ending March 31, 2012 (“fiscal
2011”). Participants in the plan include the Company’s Chief Executive Officer
and all remaining executive officers. The Committee is responsible for
determining the payout under the plan to each executive officer except the Chief
Executive Officer.
     The Board of Directors of the Company determines the payout under the plan
for the Chief Executive Officer, taking into account the recommendation received
from the Committee.
     Pursuant to the plan, the Committee designated for each executive officer a
target cash incentive amount, expressed as a percentage of the officer’s base
salary. In establishing these targets, the Committee took into account for each
officer the level of total compensation including base salary, cash incentive
and equity paid by similar companies for comparable positions based on market
data compiled by the Committee’s outside compensation consultant Pearl Meyer &
Partners.
     The amount of the incentive award actually paid to each executive officer
may be less than or greater than the executive’s target cash incentive, with the
amount capped at 156% of the target incentive. For each executive officer,
individual incentive awards will be determined following the end of fiscal 2011
based on the following factors and their corresponding weightings:

  •   the Company’s net income (loss) before amortization of acquisition-related
intangibles, restructuring and impairments, stock-based compensation expense,
other unusual charges and any tax effects related to these items for fiscal 2011
as compared to the target established by the Committee — 40%     •   the
executive’s achievement of individual, measurable objectives during fiscal 2011
as determined by the Committee for all executives with the exception of the
Chief Executive Officer, who is evaluated by the Board of Directors — 40%     •
  the executive’s overall contribution during fiscal 2011 towards the
achievement of the Company’s financial and non-financial objectives (subjective
performance measure) — 20%

     The following table sets forth each current executive officer’s target cash
incentive for fiscal 2011:

                      Target Incentive as % of     Executive Officer   Title  
Base Salary   Target Incentive
Daniel P. McGahn
  President and Chief Executive Officer   100%   $480,000
David A. Henry
  Senior Vice President, Chief Financial Officer, Treasurer and Secretary   50%
  $153,000
Timothy D. Poor
  Executive Vice President, Sales, Business Development and Wind Segment   75%  
$217,500
Susan J. DiCecco
  Senior Vice President, Corporate Administration   50%   $121,000

